      Case 2:20-cv-00980-WBV-DPC Document 161 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, KLABERT JOSEPH             *                       NO. 2020-CV-980-WBV-DPC
GUILLOT, JR., and KLABERT JOSEPH        *
GUILLOT, SR.                            *
                     Plaintiffs         *                       JUDGE VITTER
VERSUS                                  *
                                        *
ST. TAMMANY PARISH GOVERNMENT, *                                MAGISTRATE CURRAULT
a/k/a ST. TAMMANY PARISH COUNCIL, *
ST. TAMMANY PARISH SHERIFF’S            *
OFFICE, RANDY SMITH, in his official    *                       JURY DEMAND
and individual capacity, RODNEY J.      *
STRAIN, in his official and individual  *
capacity, GREG LONGINO, in his official *                       COMBINED WITH Louviere v.
and individual capacity, and LACEY      *                       St. Tammany Parish Government
KELLY, in her official and individual   *                       No. 2:20-cv-01840-WBV-DPC
capacity                                *
                          Defendants    *       ALL CASES
******************************************************************************

            EX PARTE MOTION TO FOR LEAVE TO FILE OPPOSITION TO
                PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith, Rodney J. Strain, Greg Longino, and Lacey Kelly, who respectfully

request that this Court grant them leave to file an opposition to Plaintiffs’ Motion for Class

Certification (R. Doc. 158). Defendants have attached their proposed opposition as Exhibit “A”

to this motion, and all other parties still in this litigation have indicated to undersigned counsel that

they have no objection to this motion. The instant motion is currently set for submission on June

1, 2021 (R. Doc. 159).




                                               Page 1 of 2
     Case 2:20-cv-00980-WBV-DPC Document 161 Filed 05/27/21 Page 2 of 2




                                     Respectfully submitted,

                                     MILLING BENSON WOODWARD L.L.P.


                                     s/ Chadwick W. Collings_____________________
                                     CHADWICK W. COLLINGS, T.A.                  # 25373
                                     HENRY M. WEBER                              # 35374
                                     LAUREN A. WILLIAMS                          # 37917
                                     68031 Capital Trace Row
                                     Mandeville, Louisiana 70471
                                     Telephone: (985) 292-2000
                                     Facsimile:   (985) 292-2001
                                     ccollings@millinglaw.com
                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on May 27, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                __s/ Chadwick W. Collings__
                                   Chadwick W. Collings




                                            Page 2 of 2
